DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 10/21/2020.
Information Disclosure Statement 
The Information Disclosure Statement (IDS) filed 10/27/2020 has been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 10/21/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3,4,5,8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP201700461 to Sakamoto (Sakamoto, published 01/05/2018, machine generated translation) in view of Matsuda  et. al. J. Phys. Chem. C 2014, 118, 18397−18400 (Matsuda).	
Regarding claim 1,  Sakamoto discloses  a lithium-air secondary battery (Title in Abstract) comprising an air electrode (positive electrode) comprising carbon (claim 6)  and a negative electrode comprising metallic lithium or a lithium-containing substance and an electrolyte in contact with the air electrode (Fig. 1) and the negative electrode, wherein the electrolyte comprises a salen-based metal complex (claim 1). Sakamoto does not expressly disclose a quinone present in the electrolyte.  
Matsuda teaches a lithium air battery (p. 18399, right. Col., bottom para), comprising Li-metal negative electrode and a carbon based cathode (working electrode) and an electrolyte solution in contact with electrodes, wherein the electrolyte contains quinones. Masuda also teaches   that the  presence of the quinones  in the electrolyte solution would improve  an  effectiveness of the Li-air batteries, since they act as diffusive electrocatalyst formed on a front of Li2O2  (film) (p. 18397, right col, p. 18399, right. Col., bottom para). Therefore, it  would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the lithium-air of Sakamoto   by adding the quines in the electrolyte solution , as taught by Masuda, in order  to improve  the   effectiveness of the Li-air batteries
Regarding claim 3
Regarding claim 4, Sakamoto discloses wherein the salen-based metal complex is dissolved with a saturated concentration in the electrolyte (claim 5).
Regarding claim 5, modified Sakamoto discloses the invention as discussed above as applied to claim 1 and incorporated therein. In addition, modified Sakamoto teaches that concentration of quinones is about 1 mM (Masuda p.18938, right. Col), but does not expressly disclose a saturated solution of quinones in the electrolyte.  However, Masuda teaches that in absence of quinones catalytic effect is decreased (Fi.2), which in turn would decrease effectiveness of the lithium-air battery.  As such Masuda clearly teaches that concentration of quinones is a result effective variable. It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05.  It would have been obvious to one of ordinary skill of art at the time the invention was filed to optimize concentration of the quinones in order to improve effectiveness of the lithium-air battery.
Regarding claim 8, Sakamoto discloses wherein the salen-based metal complex is dissolved with a saturated concentration in the electrolyte (claim 5).
Regarding claim 10, modified Sakamoto discloses the invention as discussed above as applied to claim 3 and incorporated therein. In addition, modified Sakamoto teaches that concentration of quinones is about 1 mM (Masuda p.18938, right. Col), but does not expressly disclose a saturated solution of quinones in the electrolyte.  However, Masuda teaches that in absence of quinones catalytic effect is decreased (Fi.2), which in turn would decrease effectiveness of the lithium-air battery.  As such In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05.  It would have been obvious to one of ordinary skill of art at the time the invention was filed to optimize concentration of the quinones in order to improve effectiveness of the lithium-air battery.
Regarding claim 11, modified Sakamoto discloses the invention as discussed above as applied to claim 4 and incorporated therein. In addition, modified Sakamoto teaches that concentration of quinones is about 1 mM (Masuda p.18938, right. Col), but does not expressly disclose a saturated solution of quinones in the electrolyte.  However, Masuda teaches that in absence of quinones catalytic effect is decreased (Fi.2), which in turn would decrease effectiveness of the lithium-air battery.  As such Masuda clearly teaches that concentration of quinones is a result effective variable. It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05.  It would have been obvious to one of ordinary skill of art at the time the invention was filed to optimize concentration of the quinones in order to improve effectiveness of the lithium-air battery.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base specific salen complexes of claim 2. Claims 6, 7 and 9 depend from claim 2 directly or indirectly and fell therewith.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Usyatinsky/Primary Examiner, Art Unit 1727